Citation Nr: 1204758	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-29 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine.  

2.  Entitlement to service connection for bilateral carpal-tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from May 1975 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were previously before the Board in July 2010 when they were remanded for additional evidentiary development.  Also before the Board in July 2010 was a claim of entitlement to service connection for pseudofolliculitis barbae.  In November 2011, the RO granted service connection for the pseudofolliculitis barbae.  It is not longer in appellate status.  


FINDINGS OF FACT

1.  A low back disorder to include degenerative disc disease of the lumbosacral spine was not present during active duty or for many years thereafter and there is no competent evidence linking the currently existing back disorder to active duty; arthritis of the spine was not present to a compensable degree within one year of discharge.  

2.  A carpal-tunnel syndrome was not present during active duty or for many years thereafter and there is no competent evidence linking the currently existing carpal-tunnel syndrome to active duty.


CONCLUSIONS OF LAW

1.  A low back disorder to include degenerative disc disease of the lumbosacral spine was not incurred in or aggravated by the Veteran's active duty service nor may incurrence be presumed.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Bilateral carpal-tunnel syndrome was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection.  The discussions in August 2006 and August 2010 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for depressive disorder of the lumbosacral spine and for bilateral carpal-tunnel syndrome.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's initial decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Thereafter, there was readjudication of the claims.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim in both VCAA letters and he was provided with notice of the types of evidence necessary to establish an effective date for the disabilities on appeal in the August 2006 VCAA letter.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the current case, the Veteran has not provided with VA examinations for either of the issues on appeal.  The Board finds that such an examination would not result in any probative evidence.  As set out below, there is no evidence of the presence of a back disorder or carpal-tunnel syndrome during active duty or for many years thereafter and the preponderance of the evidence weighs against a finding of continuity of symptomatology.  The Veteran's own reports of medical history completed at the time of discharge indicate he was denying the presence of any pertinent symptomatology and his post-service statements indicate the disorders began after the Veteran's discharge.  The Board finds any VA examination which attempts to link current pathology to an in-service injury would be without probative value as the evidence demonstrates that the Veteran did not injure his back or upper extremities during active duty.  Competent evidence cannot be based on an inaccurate factual background.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations or opinions concerning the issue decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain, numbness and tingling.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed orthopedic and neurological disorders for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Analysis

In July 2006, the Veteran submitted claims of entitlement to service connection, in pertinent part, for degenerative disc disease and for bilateral carpal-tunnel syndrome.  The Veteran reported the carpal-tunnel syndrome began September 5, 2005 and the disc disease began 10 days later.  At the same time, he also claimed service connection for pseudofolliculitis barbae which he reported began in May 1975.  This claim was eventually granted and is not in appellate status.  

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3) , 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a); see also 38 C.F.R. § 4.104 ,

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Board finds that the service treatment records do not support the Veteran's claims as they are silent as to complaints of, diagnosis of, or treatment for back problems or neurological problems with the hands to include carpal-tunnel syndrome.  In November 1978, the Veteran sought treatment for trauma to his left thumb.  Physical examination revealed a small hematoma.  An X-ray of the thumb was interpreted as revealing no fracture of other bony abnormality.  This was the only service treatment record which addressed either the Veteran's hands or his back with regard to any injury.  This record does not document, in any way, the presence of carpal-tunnel syndrome.  Clinical evaluation of the upper extremities and the spine was determined to be normal at the time of the January 1979 separation examination.  Furthermore, the Veteran denied having or ever having had recurrent back pain, swollen or painful joints, arthritis, rheumatism, or bursitis and neuritis on a Report of Medical History he completed in January 1979 near the time of his discharge.  

There is competent evidence of the current existence of a low back disorder and carpal-tunnel syndrome.  Clinical records produced after the Veteran's discharge include diagnoses and assessments of both degenerative joint disease and degenerative disc disease of the lumbosacral spine as well as bilateral carpal-tunnel syndrome.  Significantly, the first medical evidence of the presence of a back disorder and/or carpal-tunnel syndrome is dated in the 2000's, more than 20 years after the Veteran's discharge from active duty.  Furthermore, none of the post-service medical evidence which addresses the Veteran's back or upper extremities provides competent evidence linking a back disorder and/or carpal-tunnel syndrome to the Veteran's active duty service in any way.  No health care provider is on record as opining that the Veteran has carpal-tunnel syndrome and/or degenerative disc disease due to his active duty service.  The lack of competent evidence linking a chronic back disorder and/or carpal-tunnel syndrome to the Veteran's active duty service, in any way, weighs heavily against the Veteran's claim.  

The Board finds there is no continuity of symptomatology of a low back disability or carpal-tunnel syndrome from the date of the Veteran's discharge until many years thereafter.  As noted above, no pertinent abnormalities were noted on the report of the service exit examination and the Veteran denied having or ever having any pertinent symptomatology on a Report of Medical History he completed at that time.  The first clinical evidence of either disability is dated in the 2000's, at least 20 years after the Veteran's discharge.  

The claims file documents that the Veteran has provided various accounts of when his back disorder and carpal-tunnel syndrome began, the vast majority of which do not indicate the genesis of the back problems and/or carpal-tunnel syndrome was during active duty.  Furthermore, the vast majority of his statements do not actually indicate the presence of any in-service injury.

In April 2003, the Veteran informed a clinician that he had had a history of low back pain for ten years and that his symptoms had progressively increased over the preceding two years.  The Veteran denied falls, trauma or heavy lifting.  

A January 2004 VA record includes a history that the Veteran had chronic low back pain which had been present for four years.  It was noted in the record that the Veteran did a lot of lifting when he delivered furniture when he was younger and he also did quite a bit of lifting in the military.  An impression of degenerative joint disease of the low back was made.  While the Veteran referenced his military service in this clinical record, he did not indicate he actually injured his back as a result of the lifting performed during service.  Additionally, the clinician did not link a back disorder to the Veteran's active duty service based on this report.  

A June 2004 VA clinical record reveals the Veteran reported chronic low back pain which had been present for the preceding four years.  It was written that there was no trauma to the back.  

A July 2004 VA clinical record includes the annotation that the Veteran had a several year history of back pain and a several year history of numbness and tingling of the lower extremities.  

A private physician noted in March 2005 that the Veteran had a long history of low back pain.  The physician did not indicate that the pain began during active duty.  

In June 2005, a private physician wrote that the Veteran had problems with low back pain for over five years.  Another record dated the same month includes the annotation that the Veteran had had chronic back pain since 1998. 

In his July 2005 application for Social Security benefits, the Veteran indicated he was unable to work due to problems with his back.  The Veteran alleged the date of onset of his inability to work was November 2001.  

In July 2005, the Veteran informed a clinician that he had had radiating low back pain for many years but it had worsened in the preceding three or four years.  

In October 2005, the Veteran informed a clinician that he had a many year history of low back pain.  

In June 2006, the Veteran reported he had problems with bilateral hand numbness and tingling.  The diagnosis was carpal-tunnel syndrome.  Another record dated the same month includes the annotation that the Veteran had been experiencing numbness of both hands for the past six or seven months.  Testing interpreted was being abnormal.  It was determined that there was evidence of bilateral carpal-tunnel syndrome.  

In March 2007, the Veteran reported problems with his upper extremities which had been present for two years including aching.  Within the past six months, his hands became weak.  

In September 2008, the Veteran submitted a statement indicating his back problems began during active duty after an injury and had become progressively worse.  He also wrote that he was not treated during active duty for carpal-tunnel syndrome but had been treated post-service for the disorder.  This single reference to a non-specific in-service injury to the back does not outweigh the vast majority of the Veteran's statements which indicate that his back symptomatology began many years after discharge without reference to any in-service injury.  The Board finds the preponderance of the Veteran's statements regarding the etiology of his back disorder and carpal-tunnel syndrome weigh against his claim.  

The Board's review of the evidence demonstrates that the vast majority of the recorded medical history included in the post-service treatment records do not reference, in any way, the Veteran's military service.  The majority of the records indicate that the symptomatology for either disorder began, at most, in the 1990's, again many years after the Veteran's discharge.  There is only one pertinent clinical record which includes a reference to the Veteran's active duty service.  The January 2004 VA record includes a reference to the Veteran performing heavy lifting during active duty and sometime either before of thereafter.  Significantly, this record does not indicate that the Veteran experiences any actual injury to his back during active duty.  Nor does the record indicate, in any way, that the Veteran had had back problems during active duty as a result of the lifting (or due to any other cause) or even continuity of symptomatology from discharge to the present.  The clinician who recorded this record did not provide an opinion as to the etiology of the reported complaints.  

Service connection cannot be granted based on continuity of symptomatology.  The Board finds the preponderance of the evidence in this regard demonstrates that the Veteran's back and carpal-tunnel syndrome symptomatology began many years after discharge.  Additionally, no health care professional has acknowledged any allegations of continuity of symptomatology of low back problems or carpal-tunnel syndrome problems and linked a currently existing low back disorder or carpal-tunnel syndrome to the Veteran's active duty service in any way.  

There is no competent evidence of the presence of arthritis of the spine to a compensable degree which would allow for the grant of service connection for arthritis on a presumptive basis.  There is no medical evidence dated within a year of the Veteran's discharge documenting such pathology and the Veteran is not competent to provide evidence on such a question.  The Board finds the question of the existence of arthritis of the spine is a complex medical question which the Veteran is not competent to answer.  

The only evidence of record which indicates that the Veteran currently experiences a low back disorder and/or bilateral carpal-tunnel syndrome due to his military service is the Veteran's own allegations.  As set out above, however, the Veteran is not competent to provide evidence of such a link.  

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to service connection for the disabilities currently on appeal.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit favorable determinations pursuant to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


